ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-297, recommending that as a matter of final discipline pursuant to Rule l:20-13(e), GREGORY R. NOONAN of HADDON HEIGHTS, who was admitted to the bar of this State in 1995, be disbarred based on his guilty plea in the Court of Common Pleas for the Commonwealth of Pennsylvania to two *597counts of possession of CDS with intent to deliver within 8,000 feet of a school zone, one count of criminal use of a communications facility, one count of dealing in unlawful proceeds, one count of forgery, and one count of theft by deception, conduct that in New Jersey violates RPC 8.4(b)(commission of a criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer), RPC 1.15(a) (misappropriation of client trust funds), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And GREGORY R. NOONAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GREGORY R. NOONAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that GREGORY R. NOONAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by GREGORY R. NOONAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that GREGORY R. NOONAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *598expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.